UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 8, 2011 RAM ENERGY RESOURCES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-50682 20-0700684 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5100 E. Skelly Drive, Suite 650, Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(918) 663-2800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 8, 2011, RAM Energy Resources, Inc.issued a press release announcingearnings and financial results for the second quarter of 2011.A copy of the press release is attached as Exhibit 99.1 and is incorporated into this Item by reference. This information (including the Exhibit) is being furnished pursuant to Item 2.02 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities under that section and shall not be deemed to be incorporated by reference into filings under the Securities Act of 1933. Item 9.01.Financial Statements and Exhibits. (d)Exhibits: Press Release dated August 8,2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAM ENERGY RESOURCES, INC. (Registrant) August 10, 2011 By: /s/ G. LES AUSTIN Name:G. Les Austin Title:Senior Vice President and CFO EXHIBIT INDEX Exhibit No. Description of Exhibit Method of Filing Press Release datedAugust 8, 2011 Filed herewith electronically
